Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1. Claims 1, 2, 56, 60, 69, 73 are amended. Claims 2, 3, 56-62, 69, 73, 80 are withdrawn. Claims 4, 5, 7-10, 12, 14-20, 22-34, 36-41, 43-48, 50-55, 63-68, 70-72, 74-79, 81-86 are canceled. 
Claims 1, 6, 11, 13, 21, 35, 42, 49 are under consideration.

Information Disclosure Statement
2. The information disclosure statement (IDS) was submitted on 5/1/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
3. (previous objection, withdrawn) The drawings were objected to.
Applicant contends: Figure 4 has been updated; Figure 13F is in compliance; Figure 13G does not need to be identified with SEQ ID NO:; the sequence in Figure 16C is identified; Figure 16D is updated; no new matter has been added.
In view of applicant’s arguments and updated figures, the objection is withdrawn.

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4. (previous rejection, maintained) Claims 1, 6, 11, 13, 21, 35, 42, 49 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US20080069821; previously cited) in view of Szymczak-Workman et al. (“Design and construction of 2A peptide-linked multicistronic vectors,” Cold Spring Harb Protoc 2012(2): 199-204 (2012); previously cited).
	See claims 1, 6, 11, 13, 21, 35, 42, 49 as submitted 3/5/2021.
	Applicant contends: Yang et al. alone or in combination with Szymczak-Workman et al. fails to teach or suggest all the claim limitations; claim 1 has been amended; Yang et al. alone or in combination with Szymczak-Workman et al. does not teach or suggest the invention as claimed; there is no motivation within Yang et al. or Szymczak-Workman et al. to modify the teachings of Yang et al. with a reasonable expectation of success; the fusion proteins of Yang et al. do not contain the detachable linker, nothing in Szymczak-Workman et al. leads one skilled in the art to choose the linker as claimed; no teaching is provided that engineered segment 4 or 6 could be incorporated into replication competent influenza virus; the engineered segments when incorporated produced virus at titers similar to wild type and engineered virus has similar kinetics to wild type, which is unexpected; modifications can alter ability to package and replicate; the  invention demonstrates ability to express at least two proteins from engineered segment 4 or 6, which can form replication competent viruses; the claims are not obvious.
	Applicant’s arguments are considered but found unpersuasive.
	See the rejection as recited in the previous Office Action.
	As to the amendment in claim 1, the recitation does not appear to recite any further structural feature in segment 4 of distinction, rather merely describes a capability. Thus, absent evidence or recitation to an actual distinguishing structural feature to the contrary, the recitation is already considered to be a capability of the product. 
	
					Response to Arguments
Turning to applicant’s arguments, first, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Further, in response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, as indicated previously, Yang et al. already teaches or suggests: wherein segment 4 encodes HA surface glycoprotein [0074](as recited in claim 1); nucleic acids that comprise polynucleotide encoding a hemagglutinin polypeptide [0010]; wherein the sequences can encode a fusion protein (with one or more additional nucleic acid sequences)[0010]; including fusions of the sequences of the invention (encoding HA and NA)[0169]; wherein the genome segment encoding influenza virus HA includes any additional sequences necessary for its expression, including translation into a functional viral protein [0119]; including use of plasmid rescue systems to create influenza reassortants with strains such as avian sequences (HA and NA)[0077]; including wherein the compositions are concerned with production of influenza viruses for vaccines [0075]. Further, one of ordinary skill in the art would have been motivated and had a reasonable expectation of success to use 2A and protease motif 5’ to 2A as taught by Szymczak-Workman et al. with the vector as taught by Yang et al. Yang et al. teaches the use of vectors comprising fusion protein, and Szymczak-Workman et al., which also teaches use of vector comprising fusion protein, teaches or suggests use of linker and motif, including with the advantage of showing high efficiency, wherein separation of genes is nearly 100% which allows for concordant expression of the genes regardless of order of placement, and removal of 2A peptide (See MPEP 2144.06: Substituting equivalents known for the same purpose).
To reiterate as indicated above, the amended recitation in claim 1 does not appear to recite any further structural feature in segment 4 of distinction, rather merely describes a capability. Thus, absent evidence or recitation to an actual structural feature to the contrary, the recitation is considered to already be a capability of the product (See MPEP 2112.01: I. PRODUCT AND APPARATUS CLAIMS — WHEN THE STRUCTURE RECITED IN THE REFERENCE IS SUBSTANTIALLY IDENTICAL TO THAT OF THE CLAIMS, CLAIMED PROPERTIES OR FUNCTIONS ARE PRESUMED TO BE INHERENT: Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). … II. COMPOSITION CLAIMS — IF THE COMPOSITION IS PHYSICALLY THE SAME, IT MUST HAVE THE SAME PROPERTIES: "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id.). 
Further, although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Additionally, the arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965).
To reiterate as already indicated above, Yang et al. already teaches or suggests: wherein segment 4 encodes HA surface glycoprotein [0074]; nucleic acids that comprise polynucleotide encoding a hemagglutinin polypeptide [0010]; wherein the sequences can encode a fusion protein (with one or more additional nucleic acid sequences)[0010]; including fusions of the sequences of the invention (encoding HA and NA)[0169]; wherein the genome segment encoding influenza virus HA includes any additional sequences necessary for its expression, including translation into a functional viral protein [0119]; including use of plasmid rescue systems to create influenza reassortants with strains such as avian sequences (HA and NA)[0077]; including wherein the compositions are concerned with production of influenza viruses for vaccines [0075]. Absent evidence to the contrary or an actual recitation to a distinguishing structural feature, the components as taught or suggested by Yang et al. including as to production of influenza viruses in view of Szymczak-Workman et al. are considered to teach or suggest the invention as claimed. 
The rejection is maintained for reasons of record.

Conclusion
5. No claims are allowed.
6. THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M FRANCO G SALVOZA whose telephone number is (571)272-4468.  The examiner can normally be reached on M-F 8:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M FRANCO G SALVOZA/Primary Examiner, Art Unit 1648